511 So. 2d 735 (1987)
Ronnie L. YOUNG, a/K/a Ronnie Lewis Young, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1624.
District Court of Appeal of Florida, Second District.
August 26, 1987.
*736 DANAHY, Chief Judge.
Ronnie L. Young appeals the summary denial of his motion for postconviction relief. With one exception we find that the trial court was correct in characterizing the motion as facially insufficient. We remand for further consideration of that one issue, which deals with the adequacy of assistance provided by trial counsel.
Young claims that counsel failed to interview or call three alibi witnesses. He provides the names of these witnesses, claims that he furnished them to counsel, and states they would have testified that Young was home at the time of the robbery for which he was charged and convicted. We believe this constitutes a prima facie showing of entitlement to relief, subject, of course, to rebuttal. See Majewski v. State, 487 So. 2d 32 (Fla. 1st DCA 1986). Therefore, we remand this case to the trial court for further consideration. The court may conduct an evidentiary hearing or, if the files and records conclusively demonstrate that Young is entitled to no relief, may again deny the motion without a hearing. If the court again denies the motion, Young must file a notice of appeal within thirty days to obtain further appellate review.
Affirmed in part, reversed in part and remanded with directions.
SCHEB and THREADGILL, JJ., concur.